IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,987


 EX PARTE FIDENCIO LOPEZ, III, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM LIVE OAK COUNTY



 Per Curiam.

 

O P I N I O N


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3 of the
Texas Code of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of unauthorized use of a motor vehicle, and his sentence was
assessed at eighteen months confinement in a state jail facility and a fine in the amount of
$1,500.  

	Applicant contends, inter alia, that he was denied his right to appeal because counsel
failed to file a notice of appeal after Applicant timely informed him that he desired to pursue
an appeal.	
	The trial court has found that  that Applicant is entitled to an out-of-time appeal from
his conviction in cause number L-02-0054-CR from the 278th Judicial District Court of
Grimes County, Texas.  Applicant is ordered returned to that point in time at which he may give
a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful
appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits shall be
calculated as if the sentence had been imposed on the date that the mandate of this Court
issues.  We hold that should Applicant desire to prosecute an appeal, he must take affirmative
steps to see that a written notice of appeal is given within thirty days after the mandate of this
Court has issued.
	Applicant's remaining claims are dismissed.


DELIVERED: August 25, 2004
DO NOT PUBLISH